                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

 RAMON BOYCE, et al.,
              Plaintiffs,
        v.                                    Case No. 3:19-cv-181
 CITY HALL FOR SPRINGFIELD,                   JUDGE WALTER H. RICE
 OHIO, et al.,
              Defendants.




 DECISION AND ENTRY ADOPTING IN PART AND REJECTING IN PART UNITED
 STATES MAGISTRATE JUDGE'S REPORT AND RECOMMENDATIONS (DOC.
 #12); SUSTAINING IN PART AND OVERRULING IN PART PLAINTIFFS'
 OBJECTIONS THERETO (DOCS. ##13, 16, 17, 18); DISMISSING PORTIONS OF
 COUNT I OF AMENDED COMPLAINT WITH PREJUDICE AND OTHER PORTIONS
 OF COUNT I WITHOUT PREJUDICE; DISMISSING COUNTS II, 111 AND IV OF
 AMENDED COMPLAINT WITHOUT PREJUDICE; PLAINTIFFS ALYSHIA COOK,
 SHAQUEETA TERRELL AND QUIANA BOYCE TO PAY FILING FEES OR FILE
 MOTIONS FOR LEAVE TO PROCEED IN FORMA PAUPER/SWITHIN 21 DAYS;
 GRANTING PLAINTIFFS 45 DAYS TO SEEK LEAVE TO FILE SECOND AMENDED
 COMPLAINT; NO SERVICE TO ISSUE UNTIL FURTHER COURT ORDER




      Prose plaintiffs, Ramon Boyce, Alyshia Cook, Shaqueeta Terrell and Quiana

Boyce (Ramon Boyce's sister), filed suit against the City Hall for Springfield, Ohio,

the Clark County Prosecutor, the Springfield City Police Department, the Clark

County Sheriff's Department and a number of individual law enforcement officers,

seeking monetary damages for alleged constitutional violations. The initial

Complaint, Doc. #3, was signed only by Ramon Boyce. An Amended Complaint,

Doc. #7, was signed by all four plaintiffs. Plaintiff Ramon Boyce was granted
leave to proceed in forma pauperis. The other three plaintiffs have not requested

such leave; nor has such been granted.

         On an initial screening of the Amended Complaint under 28 U.S.C.

§    1915(e)(2), 1 then-United States Magistrate Judge Michael J. Newman 2 issued a

Report and Recommendations, Doc. #12, recommending that service issue only to

Defendant Brian Peabody on a Fourth Amendment claim asserted by Plaintiff

Ramon Boyce, and to Defendant Ronny Fader on a Fourth Amendment claim

asserted by Plaintiff Quiana Boyce. Magistrate Judge Newman recommended that

all other claims be dismissed. This matter is currently before the Court on

Plaintiffs' individual Objections to that Report and Recommendations. Docs. ##13,

16, 17, 18.




I.       Factual Background and Procedural History

         Plaintiffs allege that, between October of 201 6 and April of 201 8, numerous

employees of the Springfield Police Department, Clark County Sheriff's Office and

Clark County Prosecutor's Office violated Plaintiffs' constitutional rights during the   1




course of investigations into drug trafficking, burglary and receipt of stolen




1
   Like 28 U.S.C. § 1915A, governing screening of civil complaints in which a
prisoner seeks redress from a governmental entity or governmental employee,
§ 1915(e)(2) allows the Court to dismiss actions that are frivolous or malicious, or
that fail to state a claim upon which relief may be granted.
2
     Michael J. Newman is now a district court judge.

                                           2
property. Those investigations resulted in numerous criminal charges being filed

against Plaintiffs.

       On December 5, 2017, Ramon and Quiana Boyce, Alyshia Cook and

Shaqueeta Terrell were indicted in Clark County (Case No. 17CR0761 ). Ramon

Boyce was charged with multiple counts of burglary, engaging in a pattern of

corrupt activity, and receiving stolen property. He was convicted and sentenced to

an aggregate term of 70 years. On July 2, 2020, the Second District Court of

Appeals affirmed his conviction, and later denied his motion for reconsideration.

(Case No. 18CA0077). On December 28, 2020, the Ohio Supreme Court declined

jurisdiction. Boyce filed his appeal with the United States Supreme Court on

February 17, 2021 (Case No. 21-0121). His petition remains pending.

       In the same indictment, Quiana Boyce, Alyshia Cook and Shaqueeta Terrell

were charged with engaging in pattern of corrupt activity. Shaqueeta Terrell and

Quiana Boyce were also charged with receiving stolen property. Terrell pied guilty

to that charge and was sentenced to six months in jail. She did not appeal. The

charges against Quiana Boyce were dismissed without prejudice. The charges

against Cook were dismissed, but she pied guilty in a separate Bill of Information

( 18CR0589) to receiving stolen property, and was sentenced to ten months in

prison. She did not appeal.

       Plaintiffs filed the above-captioned lawsuit on June 14, 2019, and filed an

Amended Complaint, Doc. #7, on August 1, 2019. Plaintiffs seek relief under 42 ·

U.S.C. § § 1983, 1985 and 1986. Doc. #7, PagelD#111. Defendants include the


                                          3
following: (1) City Hall for Springfield, Ohio; (2) Clark County Prosecutor David

Andrew Wilson (sued in his official and individual capacities); (3) Springfield City

Police Department; (4) former Springfield Chief of Police Stephen Moody (sued in

his official capacity); (5) current Springfield Chief of Police Lee Graf (sued in his

official capacity); (6) Springfield police officer Deric Nichols (sued in his official and

individual capacities); (7) Springfield police officer Ronald Terry (sued in his official

and individual capacities); (8) Springfield police officer Michael Curtis (sued in his

official and individual capacities); (9) Springfield police officer Brian Peabody (sued

in his official and individual capacities); ( 10) Clark County Sheriff's Department

(sued in its official and individual capacities); ( 11) Clark County Sheriff Deborah

Burchett (sued in her official and individual capacities); ( 12) Clark County Sheriff's

Deputy Ronny Fader (sued in his official and individual capacities); and (13) Clark

County Sheriff's Deputy Brian Mel chi (sued in his official and individual capacities).

      The Amended Complaint consists of 21 single-spaced pages, detailing

numerous instances of alleged wrongdoing. It includes four claims for relief: ( 1)

deprivation of constitutional rights under color of state law; (2) failure to train and

supervise; (3) conspiracy, gross negligence, recklessness and intentional conduct in

violation of the Due Process Clause; and (4) conspiracy to impede, hinder, obstruct

or defeat due course of justice in order to deny Plaintiffs equal protection of the

law. Doc. #7, PagelD#126.

       More specifically, Plaintiffs challenge three traffic stops: ( 1) Springfield

police officer Deric Nichols' February 28, 2017, stop of Ramon Boyce; (2)


                                            4
Springfield police officer Brian Peabody's June 21, 2017, stop of Ramon Boyce;

and (3) an unknown Ohio State trooper's July 4, 2017, stop of Quiana Boyce (to

which Clark County Sheriff's Deputy Ronny Fader also responded). Id. at

PageID##113, 117-19. Plaintiffs further allege that Officer Nichols committed

perjury during a suppression hearing related to the February 28, 2017, traffic stop.

Id. at PagelD##113, 120, 122-23.

      In addition, Plaintiffs allege that, during the course of the investigations into

various burglaries, Officer Peabody, along with fellow Springfield police officers

Ronald Terry and Michael Curtis, and Clark County Sheriff's Deputy Ronny Fader

disregarded evidence, created false reports, and knowingly and intentionally lied in

their warrant affidavits. Id. at PageID##112-125. Plaintiffs have also alleged that

Terry met with burglary victims to see if they could identify items allegedly taken

by Ramon Boyce. The victims allegedly later created a list of missing items

resembling the items that Terry showed them, none of which matched the items

that were originally reported missing, and allowed people to make claims on those

items without any proof of ownership. Likewise, Plaintiffs allege that Officer

Curtis, Officer Peabody and Deputy Fader met with victims of alleged burglaries

and returned allegedly stolen property to them without requiring proof of

ownership. Id. at PagelD##117-21.

      Plaintiffs further allege that Clark County Prosecutor David Andrew Wilson

filed unwarranted criminal charges against them, withheld exculpatory evidence,

directed Deputy Fader to fabricate information and create false reports, coerced


                                           5
plea agreements, and failed to respond appropriately to a letter written by Ramon

Boyce about the investigation and the criminal charges that had been filed. Id. at

PagelD#113-125. Wilson also allegedly instructed Clark County Sheriff's Deputy

Brian Melchi to conduct warrantless cell phone searches of Plaintiffs' cell phones.

Id. at PagelD# 120. Plaintiffs further allege that Wilson intentionally delayed the

return of Ramon Boyce's property after certain claims were dismissed, and allowed

third parties who had made false claims to take certain property belonging to

Ramon Boyce and Alyshia Cook without showing proof of ownership and without a

formal proceeding. Id. at PagelD# 123.

      In addition, Ramon Boyce alleges that when he requested an internal affairs

investigation into the allegedly false reports created by Officer Curtis and Deputy

Fader, neither the Springfield City Hall, Springfield Police Department, then Chief of

Police Stephen Moody, current Chief of Police Lee Graf, the Clark County Sheriff's

Office, or Clark County Sheriff Deborah Burchett, conducted any investigation into

his complaint. Id. at PagelD##120-21. Plaintiffs also allege that Springfield City

Hall, the Springfield Police Department and the Clark County Sheriff all failed to

properly train and supervise their employees. Id. at PagelD##125-26.




II.   Report and Recommendations (Doc. #12)

      On initial review under 28 U.S.C.      § 1915(e)(2),   Magistrate Judge Newman

interpreted the Amended Complaint to consist solely of three claims brought under

42 U.S.C.   §   1983: ( 1) claims by all Plaintiffs of abuse of process; (2) claims by all


                                              6
Plaintiffs of malicious prosecution; and (3) claims by Ramon Boyce and Quiana

Boyce based on alleged Fourth Amendment violations related to the traffic stops.

      The Magistrate Judge recommended that the Court dismiss the           §   1983

abuse-of-process claims because the Sixth Circuit does not recognize such a claim.

See Grise v. Allen, 714 F. App'x 489, 496 n.4 (6th Cir. 2017). He also

recommended dismissal of the malicious prosecution claims. In order to succeed

on a claim of malicious prosecution under     §   1983, a plaintiff must plead and prove:

      ( 1) a criminal prosecution was initiated against the plaintiff and the
      defendant made, influenced, or participated in the decision to
      prosecute; (2) there was no probable cause for the criminal
      prosecution; (3) as a consequence of the legal proceeding, the plaintiff
      suffered a deprivation of liberty apart from the initial seizure; and (4)
      the criminal proceeding was resolved in the plaintiff's favor.

Johnson v. Moseley, 790 F.3d 649, 654 (6th Cir. 2015) (quoting Robertson v.

Lucas, 753 F.3d 606, 616 (6th Cir. 2014)).

      Magistrate Judge Newman found that, because Plaintiffs Terrell and Cook

pied guilty and did not appeal, it cannot be said that the criminal proceedings were

resolved in their favor. The charges against Quiana Boyce were voluntarily

dismissed without prejudice. However, for purposes of a malicious prosecution

claim, it cannot be said that these proceedings were resolved in her favor.

Thornton v. City of Columbus, 171 F. Supp. 3d 702, 710 (S.D. Ohio 2016).

Magistrate Judge Newman therefore found that the malicious prosecution claims

asserted by Terrell, Cook and Quiana Boyce failed as a matter of law, and

recommended that they be dismissed with prejudice.



                                          7
          As to Ramon Boyce, whose direct appeal remains pending, Magistrate Judge

Newman noted that, unless and until Boyce's conviction or sentence is invalidated,

his   §   1983 malicious prosecution claim is barred by Heck v. Humphrey, 512 U.S.

4 77, 486-87 ( 1994) ( "in order to recover damages for allegedly unconstitutional

conviction or imprisonment ... , a         §   1983 plaintiff must prove that the conviction

or sentence has been reversed on direct appeal, expunged by executive order,

declared invalid by a state tribunal authorized to make such determination, or called

into question by a federal court's issuance of a writ of habeas corpus, 28 U.S.C.

§   2254."). He therefore recommended that Ramon Boyce's              §   1983 malicious

prosecution claim be dismissed without prejudice.

          As to the   §   1983 claims based on alleged violations of Plaintiffs' Fourth

Amendment right to be free from unreasonable search and seizure, Magistrate

Judge Newman found that all claims arising from Ramon Boyce's February 28,

2017, traffic stop were time-barred. He found, however, that Ramon Boyce's

claims against Defendant Peabody, arising from the June 21, 2017, traffic stop,

warrantless search and towing, survived initial review, as did Quiana Boyce's

claims against Defendant Fader arising from the July 4, 2017, search of her

vehicle.

          As to the   §   1 983 claims against the City Hall of Springfield, the Springfield

City Police Department, the Clark County Sheriff's Office, and all claims brought

against governmental employees in their official capacities, Magistrate Judge

Newman found that Plaintiffs had failed to state a plausible claim under Monell v.


                                                  8
Department of Social Services, 436 U.S. 658 (1978). In Monell, the Supreme

Court held that a municipality is subject to liability under   §   1983 only if a custom

or policy was the moving force behind the alleged constitutional violation. Id. at

690-91.

       Based on the foregoing, Magistrate Judge Newman recommended that: ( 1)

the case be allowed to proceed on Ramon and Quiana Boyce's Fourth Amendment

claims against Defendants Peabody and Fader; (2) all other claims be dismissed; (3)

Plaintiffs Terrell and Cook be terminated as parties to this action; (4) all Defendants

except Peabody and Fader be terminated as parties to this action; and (5) service

issue to Defendants Peabody and Fader only.




Ill.   Os Novo Review

       Initially, only Plaintiff Ramon Boyce filed Objections to Magistrate Judge

Newman's Report and Recommendations. Doc. #13. He purportedly did so on

behalf of himself and his three co-Plaintiffs, Alyshia Cook, Shaqueeta Terrell, and

Quiana Boyce. However, because he is not a licensed attorney, he is not permitted

to represent other individuals. Accordingly, on February 12, 2020, the Court gave

the other Plaintiffs additional time to file their own individual Objections. They did

so on February 27, 2020. Docs. ##16, 17, 18.

       The Court must conduct a de novo review of any part of the Report and

Recommendations to which Plaintiffs have filed proper Objections. Fed. R. Civ. P.

72(b)(3); 28 U.S.C.   §   636(b)(1 ). For the reasons set forth below, the Court


                                            9
ADOPTS IN PART and REJECTS IN PART the Report and Recommendations, Doc.

#12, and SUSTAINS IN PART and REJECTS IN PART Plaintiffs' Objections thereto,

Docs. #13, 16, 17 and 18.




IV.   Analysis

      A.     42 U.S.C.   §   1983 Claims (Counts I, II and Ill)

      Plaintiffs seek damages under 42 U.S.C.       §   1983, which provides an avenue

of recovery against state actors who subject individuals to the deprivation of

federal rights. This statute '"is not itself a source of substantive rights,' but

merely provides 'a method for vindicating federal rights elsewhere conferred."'

Graham v. Connor, 490 U.S. 386, 393-94 ( 1989) (quoting Baker v. McCollan, 443

U.S. 137, 144 n. 3 ( 1979)). In order to recover under       §   1983, a plaintiff must

prove that the defendant, while acting under color of state law, violated rights

secured by the Constitution or laws of the United States. See Adickes v. S.H.

Kress & Co., 398 U.S. 144, 150 (1970).

      Plaintiffs have sued many of the Defendants in their official and individual

capacities. As the Supreme Court explained in Kentucky v. Graham, 473 U.S. 159

(1985), an individual-capacity suit seeks to impose personal liability on a

government official for actions taken under color of state law. An official-capacity

suit, however, is the equivalent of an action against the governmental entity of

which the officer is an agent. Id. at 165.




                                            10
      As discussed above, Magistrate Judge Newman construed all of Plaintiffs'

claims as arising under 42 U.S.C.    §   1983. Plaintiffs argue, however, that he

misconstrued some of their claims and completely failed to address others. The

Court agrees. For ease of discussion, the Court will address the four claims in the

order asserted in the Amended Complaint, Doc. #7, PagelD#126.

              1.      Count I: Individual Liability Under 42 U.S.C.   §   1983

      In Count I, Plaintiffs allege that "[e]ach Defendant in this action acted under

color of state law and in th[eir] conduct acted attributably depriving each of the

plaintiff []s of a right privilege or immunity secured by the [C]onstitution or federal

law causing damage to them." Doc. #7, PagelD# 126. Given that Plaintiffs do not

identify which Constitutional rights were allegedly violated, this left the Magistrate

Judge to guess the exact nature of the claims asserted, liberally construing the

pleading in Plaintiffs' favor as he was required to do. He interpreted Count I of the

Amended Complaint to assert claims of abuse of process, malicious prosecution,

and Fourth Amendment violations related to three traffic stops.

                      a.     Abuse of Process

      As noted above, Magistrate Judge Newman recommended that the Court

dismiss the   §   1983 abuse-of-process claims because the Sixth Circuit does not

recognize such claims. Grise, 714 F. App'x at 496. No Plaintiff has objected to

this recommendation. To the extent that Count I of Plaintiffs' Amended Complaint

could be construed to assert abuse-of-process claims, the Court ADOPTS the

Report and Recommendations, and finds that Plaintiffs have failed to state a claim


                                             11
upon which relief may be granted. The abuse-of-process claims are DISMISSED

WITH PREJUDICE.

                    b.     Malicious Prosecution

      With respect to the malicious prosecution claims, Magistrate Judge Newman

noted that Plaintiffs must allege that:

      ( 1) a criminal prosecution was initiated against the plaintiff and the
      defendant made, influenced, or participated in the decision to
      prosecute; (2) there was no probable cause for the criminal
      prosecution; (3) as a consequence of the legal proceeding, the plaintiff
      suffered a deprivation of liberty apart from the initial seizure; and (4)
      the criminal proceeding was resolved in the plaintiff's favor.

Robertson v. Lucas, 753 F.3d 606, 616 (6th Cir. 2014). He noted that, as a

general rule, an indictment conclusively establishes the existence of probable

cause. Sander v. Jones, 845 F.3d 721, 728 (6th Cir. 2017). However, to the

extent that Plaintiffs alleged that, in order to obtain the indictment, the law

enforcement officers made false statements and falsified or fabricated evidence,

these allegations arguably triggered an exception to the general rule. King v.

Harwood, 852 F.3d 568, 587 (6th Cir. 2017).

      Nevertheless, with respect to the fourth element, Magistrate Judge Newman

found that, because Plaintiffs Terrell and Cook had pied guilty and could not show

that the criminal charges were resolved in their favor, their malicious prosecution

claims should be dismissed with prejudice. He also found that, because the

charges against Quiana Boyce were dismissed without prejudice, it cannot be said

that the criminal proceeding was resolved in her favor. Thornton v. City of



                                          12
Columbus, 171 F. Supp. 3d 702, 710 (S.D. Ohio 2016). This rendered her

malicious prosecution claim also subject to dismissal with prejudice. Magistrate

Judge Newman found that Ramon Boyce's malicious prosecution claim was barred

by Heck v. Humphrey, but because there is a pending appeal, it should be

dismissed without prejudice.

      Again, no Plaintiff has objected to this portion of the Report and

Recommendations. Accordingly, to the extent that Plaintiffs' Amended Complaint

could be construed to assert claims of malicious prosecution, the Court ADOPTS

this portion of the Report and Recommendations.

      Notably, this holding encompasses Plaintiffs' allegations that Prosecutor

Wilson instructed officers to submit evidence for DNA testing and to search cell

phones without a warrant, directed officers to fabricate reports, threaten witnesses

and coerce their testimony and guilty pleas, and ignored Plaintiffs' complaints

concerning the falsehoods on which the investigation was based. It also includes

Plaintiffs' allegations that Wilson attempted to block the January 201 8,

suppression hearing in order to stop Ramon Boyce from learning that Nichols had

previously lied under oath, and that Wilson withheld exculpatory evidence and took

false claims to the jury. Doc. #7, PagelD##116-25. 3




3
   Even if the proceedings had been resolved in Plaintiffs' favor, it is highly likely
that, as a prosecutor, Defendant Wilson would be entitled to either absolute or
qualified immunity on all of these malicious prosecution claims. Imbler v.
Pachtman, 424 U.S. 409 (1976).

                                           13
      Likewise, this holding includes Plaintiffs' allegations that Officer Ronald

Terry disregarded evidence and created false reports, Doc. #7, PagelD#125, and

that Officer Michael Curtis assisted in obtaining a grand jury indictment on claims

that he knew were false, id. at PagelD#120-21. 4 It also includes Plaintiffs'

allegations that Officer Peabody and Deputy Fader assisted in obtaining

indictments against them by: (1) creating false reports concerning events related to

the June 21, 2017, traffic stop; (2) helping witness Christopher Burkhart create a

false story about one particular burglary; (3) getting robbery victims to make false

claims against Plaintiffs; and (4) threatening to file false charges against Quiana

Boyce, if she did not agree to make false statements against her brother. Id. at

PagelD##118-22, 125.

      To the extent that all of these allegations fall under the umbrella of the

malicious prosecution claims, said claims brought by Defendants Cook, Terrell and

Quiana Boyce are DISMISSED WITH PREJUDICE. Because Ramon Boyce's direct

appeal is still pending, his malicious prosecution claims are DISMISSED WITHOUT

PREJUDICE.




4
  Plaintiffs' allegation that, in October of 2016, Officer Curtis falsely accused
Ramon Boyce of selling stolen property to Buckeye Gold Company, Doc. #7,
PagelD##112-13, is barred by the two-year statute of limitations. Likewise,
Plaintiffs' allegation that, in March of 2017, Officer Curtis filed a false affidavit in
support of a warrant request, id. at PagelD##114, 125, is time-barred.

                                            14
                       c.   Fourth Amendment Violations-Traffic Stops

      As previously noted, Plaintiffs have alleged Fourth Amendment violations

stemming from three separate traffic stops. Magistrate Judge Newman found that

Ramon Boyce's Fourth Amendment claim against Defendant Peabody, arising from

the June 21, 2017, traffic stop, and Quiana Boyce's Fourth Amendment claim

against Defendant Fader, arising from the July 4, 2017, search of her vehicle,

survive an initial review. Plaintiffs have not objected to these findings. The Court

ADOPTS this portion of the Report and Recommendations, and will allow these

claims to proceed. 5

      Ramon Boyce, however, has objected to Magistrate Judge Newman's

recommendation that the Fourth Amendment claims arising from Officer Deric

Nichols' February 28, 2017, traffic stop be dismissed as time-barred. Nichols

allegedly pulled Boyce over for a traffic violation and then conducted a K-9 search

while ostensibly performing a check for outstanding warrants.

      Boyce argues that the two-year statute of limitations should be equitably

tolled because he did not become aware of this Fourth Amendment violation until

January 8, 2018, the date of the suppression hearing. He maintains that, prior to

that date, Defendants fraudulently concealed the fact that Officer Nichols had lied,

both in his incident report and in municipal court. At the suppression hearing,



5
  The Amended Complaint also alleges that Officer Peabody and Deputy Fader
engaged in other wrongdoing that occurred prior to June 14, 2017. Doc. #7,
PagelD##114-17. These claims, however, are time-barred.


                                         15
Nichols allegedly admitted that, prior to stopping Boyce, he had already run a

warrant check and learned that Boyce had no outstanding warrants. Boyce

maintains that Nichols therefore had no reason to further detain him to run another

report while he conducted a K-9 search.

      The Court SUSTAINS Boyce's Objection and REJECTS the Report and

Recommendations with respect to this claim. On initial review, the Court finds

that there are sufficient allegations in the Amended Complaint to support a

plausible claim that the statute of limitations should be equitably tolled.

Accordingly, Boyce's Fourth Amendment claim against Officer Nichols related to

the February 28, 2017, traffic stop survives an initial review.

                    d.     Other Alleged Constitutional Violations

      The Report and Recommendations are completely silent concerning much of

the other wrongdoing alleged in the Amended Complaint. For the sake of

completeness, a discussion concerning claims not explicitly addressed in the

Report and Recommendations is warranted.

                           i.    Procedural Due Process Claims

      Plaintiffs allege that Prosecutor David Andrew Wilson intentionally delayed

the return of Ramon Boyce's property after certain charges were dismissed, and

allowed third parties who had made false claims to take certain property belonging

to Ramon Boyce and Alyshia Cook without showing proof of ownership and

without a formal proceeding. Doc. #7, PagelD#123. Plaintiffs also allege that

Officer Ronald Terry, Officer Michael Curtis, Officer Brian Peabody and Deputy


                                           16
Ronny Fader met with burglary victims and allowed them to take property without

showing proof of ownership. Id. at PagelD##117-21.

      These allegations could be liberally construed as an attempt to assert

procedural due process claims against these Defendants. The Fourteenth

Amendment to the United States Constitution provides that no State shall "deprive

any person of life, liberty, or property without due process of law." U.S. Const.

amend. XIV. The procedural due process portion of this clause requires that, when

a significant property interest is at stake, "the right to notice and an opportunity to

be heard must be granted at a meaningful time and in a meaningful manner."

Fuentes v. Shevin, 407 U.S. 67, 80 (1972) (internal quotation omitted).

      To establish a procedural due process claim, Plaintiffs must show that (1)

they had a life, liberty or property interest protected by the Due Process Clause; (2)

they were deprived of this protected interest; and (3) the state did not afford them

"adequate procedural rights." Daily Servs., LLC v. Valentino, 756 F.3d 893, 904

(6th Cir. 2014). As currently pied, Plaintiffs have failed to state a plausible

procedural due process claim.

      In Bethel v. Jenkins, 988 F.3d 931, 942 (6th Cir. 2021 ), the court explained

that, "[i]n order to have a protected property interest, an individual must 'have a

legitimate claim of entitlement' to the property interest." The Amended Complaint

alleges that Terry, Curtis, Peabody and Fader allowed burglary victims to make

claims on property "connected to" and "relating to" Plaintiffs. Doc. #7,

PagelD##117-20. However, the Amended Complaint does not allege that Plaintiffs


                                          17
were the rightful owners of this property. Although these items may have been

seized from the Plaintiffs, that does not necessarily mean that Plaintiffs had a

legitimate claim of entitlement to them. As currently pied, Plaintiffs' Amended

Complaint therefore fails to state a plausible procedural due process violation

against Terry, Curtis, Peabody or Fader.

      Plaintiffs do, however, allege that Wilson intentionally delayed the return of

Ramon Boyce's property after certain claims were dismissed, and allowed third

parties to take certain property "owned by" Ramon Boyce and Alyshia Cook. As

such, Plaintiffs have adequately alleged that Wilson deprived them of a protected

property interest.

      As to the third element of the claim, Plaintiffs must demonstrate either that

they were deprived of a property interest as a result of an "established state

procedure" that itself violates procedural due process rights or that they were

deprived of a property interest "pursuant to a random and unauthorized act," and

available state remedies would not adequately compensate them for the loss.

Wedgewood ltd. P'ship Iv. Twp. of Liberty, Ohio, 610 F.3d 340, 349-50 (6th

Cir. 2010). Plaintiffs have not identified which of these is applicable; however, the

factual allegations lead the Court to believe that Plaintiffs are claiming that it was

the latter, i.e., that Wilson acted contrary to established state procedure.

      Ohio Revised Code    §   2981 . 11 (C) requires law enforcement agencies with

custody of stolen property to "make a reasonable effort to locate persons entitled

to possession of the property" and to return it to them. This statute further states


                                           18
that, if there is no evidence identifying who is entitled to possession, the law

enforcement agency can place an advertisement in the newspaper briefly

describing the nature of the property "and inviting persons to view and establish

their right to it."

        Accordingly, to the extent that Plaintiffs allege that Wilson allowed people to

take property owned by Ramon Boyce and Alyshia Cook "without being required to

show proof of ownership," Plaintiffs impliedly allege that Wilson failed to follow

established procedures, and that the alleged deprivation of their protected property

interest was the result of a random and unauthorized act.

        In such circumstances, however, Plaintiffs must also plead and prove that

post-deprivation remedies are inadequate. The Sixth Circuit has held that "in

§   1983 damage suits claiming the deprivation of a property interest without

procedural due process, the plaintiff must plead and prove that state remedies for

redressing the wrong are inadequate. In a procedural due process case under

§   1983, the plaintiff must attack the state's corrective procedures as well as the

substantive wrong." Jefferson v. Jefferson Cty. Pub. Sch. Sys., 360 F.3d 583,

585 n.5 (6th Cir. 2004) (quoting Vicory v. Walton, 721 F.2d 1062, 1065-66 (6th

Cir. 1984)).

        Here, Plaintiffs fail to allege that remedies available under state law, such as

a motion for return of property under Ohio Revised Code      §   2981.03(A), or a civil

claim of conversion, are inadequate to redress the substantive wrong.




                                            19
Accordingly, as currently pied, Plaintiffs have also failed to state a plausible

procedural due process claim against Wilson.

       The Court will, however, DISMISS Plaintiffs' procedural due process claims

WITHOUT PREJUDICE, and grant them 45 days to seek leave to amend their

Complaint to cure these deficiencies if they are able to do so within the bounds of

Fed. R. Civ. P. 11. 6

                              ii.    Sheriff Deborah Burchett and Deputy Brian Melchi

       In recommending that service be issued only to Defendants Fader and

Peabody, Magistrate Judge Newman impliedly held that the individual-capacity

claims brought against all other defendants, including Clark County Sheriff Deborah

Burkett and Clark County Sheriff's Deputy Brian Melchi, should be dismissed.

However, he did not explain why. Accordingly, some explanation is in order with

respect to the dismissal of the individual-capacity claims asserted against these

two Defendants.

       As to Sheriff Burchett, a supervisor cannot be held liable simply because she

supervised an employee who violated the constitutional rights of another. Peatross

v. City of Memphis, 818 F.3d 233, 241 (6th Cir. 2016). She can be held

personally liable under   §   1983 only if she "encouraged the specific incident of

misconduct or in some other way directly participated in it." Bellamy v. Bradley,




6
   The Court makes no determination at this time as to whether Defendant Wilson
may be entitled to absolute or qualified immunity on the procedural due process
claims.

                                             20
729 F.2d 416, 421 (6th Cir. 1984). Moreover, liability "must be based on active

unconstitutional behavior and cannot be based upon a mere failure to act." Shehee

v. Lutrell, 199 F.3d 295, 300 (6th Cir. 1999) (internal quotation omitted).

      Plaintiffs allege that Sheriff Burchett ignored Ramon Boyce's request for an

internal affairs investigation into false reports submitted by law enforcement

officers, and that she failed to train and supervise her employees. Doc. #7,

PagelD##121, 125-26. Plaintiffs, however, do not allege that she engaged in any

active unconstitutional behavior. Accordingly, the Court finds that Plaintiffs have

failed to state a claim against Sheriff Burchett in her individual capacity.

      With respect to Deputy Melchi, Plaintiffs allege that Prosecutor Wilson

instructed Melchi "to enter without a warrant devices relating to Plaintiff[]s Ramon

Boyce, Alyshia Cook and Quiana Boyce." Doc. #7, PagelD#120. The Court

interprets this to refer to warrantless cell phone searches. Although Plaintiffs

allege that Wilson instructed Melchi to search the cell phones, they do not allege

that Melchi actually did so. The Court therefore finds that Plaintiffs have failed to

state a plausible   §   1983 claim against Brian Melchi in his individual capacity.

      The Court will, however, DISMISS the individual-capacity claims against

Burchett and Melchi WITHOUT PREJUDICE. Again, Plaintiffs shall have 45 days to

seek leave to amend their Complaint to cure these deficiencies if they are able to

do so within the bounds of Fed. R. Civ. P. 11.




                                              21
             2.     Count II: Municipal Liability Under 42 U.S.C.       §   1983

      In Count II of the Amended Complaint, Plaintiffs allege that Springfield City

Hall, the Springfield Police Department, and the Clark County Sheriff's Office failed

to adequately train or supervise their employees, resulting in violations of Plaintiffs'

constitutional rights. Doc. #7, PagelD##125-26. 7          Plaintiffs also allege that

these governmental entities, along with Springfield's then-Chief of Police Stephen

Moody, Chief of Police Lee Graf, and Clark County Sheriff Deborah Burchett, failed

to investigate the internal affairs complaint that Ramon Boyce filed in late 2017,

concerning the false reports allegedly filed by Officer Curtis and Deputy Fader. Id.

at PagelD#121.

      As Magistrate Judge Newman explained in the Report and

Recommendations, governmental entities and individuals sued in their official

capacities are subject to liability under 42 U.S.C.   §   1983 only when an official

policy or custom is the "moving force" behind the constitutional deprivation.            City

of Canton v. Harris, 489 U.S. 378, 389 (1989). Magistrate Judge Newman found

that the Amended Complaint failed to state a plausible claim of municipal liability.

Doc. #12, PagelD##142-43.

      Plaintiffs make no specific Objections to this portion of the Report and

Recommendations. They argue only that, given the opportunity, they will be able

to prove that Defendants refused to investigate Plaintiffs' complaints about the



7
    The City Hall of Springfield and the Springfield Police Department are not sui
juris, i.e., entities capable of being sued.

                                           22
investigation. Doc. #13, PagelD#158; Doc. #16, PagelD#165; Doc. #17,

PagelD#168; Doc. #18, PagelD#172. This, however, is not enough to survive an

initial screening.

       To succeed on their claim of failure to train or supervise, Plaintiffs must

prove: "(1) the training or supervision was inadequate for the tasks performed; (2)

the inadequacy was the result of the municipality's deliberate indifference; and (3)

the inadequacy was closely related to or actually caused the injury." Ellis ex rel.

Pendergrass v. Cleveland Mun. Sch. Dist., 455 F.3d 690, 700 (6th Cir. 2006).

       '"Deliberate indifference' is a stringent standard of fault, requiring proof that

a municipal actor disregarded a known or obvious consequence of his action." Bd.

of Cty. Comm 'rs of Bryan Cty., Oki. v. Brown, 520 U.S. 397, 410 (1997). To

establish "deliberate indifference," the plaintiff typically "must show prior instances

of unconstitutional conduct demonstrating that the [governmental entity] has

ignored a history of abuse and was clearly on notice that the training in this

particular area was deficient and likely to cause injury." Fisher v. Harden, 398 F.3d

837, 849 (6th Cir. 2005).

       In a "narrow range of circumstances," a plaintiff may be able to establish

deliberate indifference without evidence of a pattern of similar violations but only if

"the unconstitutional consequences of failing to train" are "patently obvious."

Connick v. Thompson, 563 U.S. 51, 63-64 (2011 ). For example, in City of

Canton, the court gave a hypothetical example of a situation in which a city armed

its officers and sent them into the public to capture fleeing felons without giving


                                           23
them any training on the constitutional limitations concerning the use of deadly

force. 489 U.S. at 390 n.10.

       Here, Plaintiffs do not allege that Defendants ignored a history of similar

constitutional violations such that they were on notice that additional training or

supervision was needed. Nor do they allege that the unconstitutional

consequences of failing to train or supervise were patently obvious. Accordingly,

the Court finds that Plaintiffs have not adequately pied facts sufficient to support a

finding of deliberate indifference. To the extent that Plaintiffs seek to impose

liability on Defendants for failure to train and supervise, the Court finds that

Plaintiffs have failed to state a plausible claim for relief.

       The same is true concerning Plaintiffs' allegation that Defendants failed to

investigate Ramon Boyce's internal affairs complaint. A failure to investigate a

single complaint of unconstitutional conduct after the fact cannot logically be the

"moving force" behind the alleged constitutional violation. To establish deliberate

indifference, plaintiffs must generally show a pattern of inadequate investigation of

similar claims. See Thomas v. City of Chattanooga, 398 F.3d 426, 433 (6th Cir.

2005) ("the plaintiff bears a heavy burden in proving municipal liability, and he

cannot rely solely on a single instance to infer a policy of deliberate indifference.").

Here, Plaintiffs do not allege that any of the governmental entities or officials failed

to investigate prior instances of unconstitutional conduct. The Court therefore

finds that they have failed to state a plausible claim of municipal liability related to

the failure to investigate Boyce's internal affairs complaint.


                                             24
      With respect to Count II, the Court therefore ADOPTS the Report and

Recommendations and OVERRULES Plaintiffs' Objections thereto. Plaintiffs have

failed to state a plausible claim against Springfield City Hall, the Springfield Police

Department, or the Clark County Sheriff's Department. 8 Likewise, to the extent

that Plaintiffs have sued David Andrew Wilson, Stephen Moody, Lee Graf, Deric

Nichols, Michael Curtis, Ronald Terry, Brian Peabody, Deborah Burchett, Ronny

Fader and Brian Melchi in their official capacities, these claims are subject to

dismissal as well. Again, the Court will DISMISS the municipal liability claims

WITHOUT PREJUDICE and give Plaintiffs 45 days to seek leave to file a Second

Amended Complaint if they can do so within the bounds of Fed. R. Civ. P. 11.

                3.    Count Ill: Conspiracy Claim Under 42 U.S.C. § 1983

       In Count Ill, Plaintiffs allege that each Defendant, acting under color of state

law, "conspired against [Plaintiffs] ... acting in gross negligence, recklessness, or

intentional conduct in violation of the due process clause of the [C]onstitution."

Doc. #7, PagelD#126. Plaintiffs maintain that the law enforcement officers

conspired to charge Plaintiffs for crimes they did not commit.

      The Court construes Count Ill as a conspiracy claim seeking recovery under

42 U.S.C.   §   1983. Plaintiffs correctly point out that Count Ill is not addressed in

the Magistrate Judge's Report and Recommendations. The Court SUSTAINS

Plaintiffs' Objections on this point. Nevertheless, the Court concludes that the



8
 As with the City Hall and the Police Department, the Clark County Sheriff's
Department is not sui juris, i.e., an entity capable of being sued.

                                            25
§   1983 conspiracy claim does not survive an initial review.

        To successfully plead a   §   1 983 conspiracy, Plaintiffs must allege sufficient

facts to state a claim that "(1) a single plan existed, (2) the conspirators shared a

conspiratorial objective to deprive the plaintiffs of their constitutional rights, and

(3) an overt act was committed." Revis v. Meldrum, 489 F.3d 273, 290 (6th Cir.

2007). This pleading standard is "relatively strict." Fieger v. Cox, 524 F.3d 770,

776 (6th Cir. 2008). A plaintiff's "failure to plead a plan or agreement to violate

his constitutional rights is fatal to his conspiracy claim." Heyne v. Metro. Nashville

Pub. Schs., 655 F.3d 556, 564 (6th Cir. 2011 ). In addition, a        §   1983 conspiracy

claim "must be pied with some degree of specificity and ... vague and conclusory

allegations unsupported by material facts will not be sufficient to state such a

claim." Spadafore v. Gardner, 330 F.3d 849, 854 (6th Cir. 2003) (quoting

Gutierrez v. Lynch, 826 F.2d 1534, 1538 (6th Cir. 1987)).

        Here, Plaintiffs allege that Prosecutor Wilson held meetings and directed law

enforcement officers to engage in certain conduct related to the investigation so

that Plaintiffs could be criminally charged. Doc. #7, PagelD##117-18, 120, 125.

Nevertheless, the Amended Complaint does not contain sufficient factual

allegations to support a plausible claim that a single plan existed or that the alleged

conspirators shared a conspiratorial objective to deprive Plaintiffs of their

constitutional rights. The Court therefore finds that Plaintiffs have failed to state a

plausible claim of conspiracy under 42 U.S.C.       §   1983. Count Ill of the Amended

Complaint will be DISMISSED WITHOUT PREJUDICE on this basis.


                                              26
              4.     Count IV: Conspiracy Claims Under 42 U.S.C. § § 1985 and
                     1986

        In their Objections, Plaintiffs each maintain that the crux of their Amended

Complaint seeks relief under 42 U.S.C.    §    1985. Count IV of the Amended

Complaint alleges that:

        Each Defendant in this action acted under the color of state law and
        conspired against the [plaintiffs] acting to impede[,] hinder, obstruct
        or defeat due course of justice in state or territory; whose intention
        was to purposefully deny each plaintiff of equal protection of law and
        whose acts were done in furtherance of conspiracy against the
        plaintiff [ls caused and injured in his person or property or was
        deprived of having and exercising right or privilege of United States,
        causing harm and damage to them.

Doc. #7, PagelD#126.
      Again, Plaintiffs correctly point out that the Report and Recommendations

fail to address the conspiracy claims asserted in Count IV. The Court SUSTAINS

the Objections in this regard. Again, however, the conspiracy claims under

§ § 1985 and 1986 do not survive an initial review.

        In his Objections to the Report and Recommendations, Plaintiff Ramon Boyce

explains that the conspiracy claim arises under the second portion of 42 U.S.C.

§   1985(2), which reads as follows:

           [l]f two or more persons conspire for the purpose of impeding,
           hindering, obstructing, or defeating, in any manner, the due course
           of justice in any State or Territory, with intent to deny to any
           citizen the equal protection of the laws, or to injure him or his
           property for lawfully enforcing, or attempting to enforce, the right
           of any person, or class of persons, to the equal protection of the
           laws; ...




                                              27
           the party so injured or deprived may have an action for the recovery of
           damages occasioned by such injury or deprivation, against any one or more
           of the conspirators.

42   u.s.c.    §   1985(2).

        In Dallas v. Holmes, 137 F. App'x 746 (6th Cir. 2005), the Sixth Circuit held

that, "[u]nder this clause, like   §   1985(3), a plaintiff must demonstrate that there

was 'some racial, or perhaps otherwise class-based, invidiously discriminatory

animus behind the conspirators' action."' Id. at 753 n.5 (quoting Kush v.

Rutledge, 460 U.S. 719, 726 (1983)). The Dallas court held that, because the

plaintiffs had not alleged "membership in a protected class, and discrimination

based on such membership," they had failed to state a valid claim under

§   1985(2). Id. at 753.

        The same is true here. The Amended Complaint makes no mention of the

race of any of the Plaintiffs. Nor does it allege that law enforcement officers

discriminated against them because of their membership in a protected class. As

such, Plaintiffs have failed to state a plausible claim for relief under 42 U.S.C.

§   1985(2).

        The same is true with respect to any claims arising under 42 U.S.C.

§   1986. That statute provides, in relevant part, as follows:

        Every person who, having knowledge that any of the wrongs conspired to
        be done, and mentioned in section 1985 of this title, are about to be
        committed, and having power to prevent or aid in preventing the commission
        of the same, neglects or refuses so to do, if such wrongful act be
        committed, shall be liable to the party injured, or his legal representatives,
        for all damages caused by such wrongful act, which such person by
        reasonable diligence could have prevented; and such damages may be


                                               28
       recovered in an action on the case; and any number of persons guilty of
       such wrongful neglect or refusal may be joined as defendants in the action.

42   u.s.c.   §   1986.

       A § 1986 claim is dependent on a viable § 1985 claim. Amadasu v. The

Christ Hosp., 514 F.3d 504, 507 (6th Cir. 2008). Given the Court's finding that

Plaintiffs have failed to state a plausible § 1985 claim, their § 1986 claim is also

subject to dismissal. The Court therefore concludes that Count IV of the Amended

Complaint fails to state a plausible claim for relief, and must be DISMISSED

WITHOUT PREJUDICE.




V.     Conclusion

        For the reasons explained above, the Court ADOPTS IN PART and REJECTS

IN PART Magistrate Judge Newman's Report and Recommendations, Doc. #12,

and SUSTAINS IN PART and OVERRULES IN PART Plaintiffs' Objections thereto,

Docs. ##13, 16, 17, 18.

        As to Count I of the Amended Complaint (the     §   1983 claims brought against

Defendants in their individual capacities), all claims of abuse of process are

DISMISSED WITH PREJUDICE. The malicious prosecution claims brought by

Plaintiffs Alyshia Cook, Shaqueeta Terrell and Quiana Boyce are DISMISSED WITH

PREJUDICE. The malicious prosecution claim brought by Plaintiff Ramon Boyce is

DISMISSED WITHOUT PREJUDICE. The           §   1983 claims alleging Fourth

Amendment violations stemming from the traffic stops dated February 28, 2017,



                                          29
June 21, 2017, and July 4, 2017, survive the initial review. Plaintiffs' procedural

due process claims are DISMISSED WITHOUT PREJUDICE, as are the individual-

capacity claims brought against Sheriff Burchett and Deputy Melchi.

      Count II of the Amended Complaint, alleging claims of municipal liability and

claims brought against Defendants in their official capacities, are DISMISSED

WITHOUT PREJUDICE, as are Counts Ill and IV of the Amended Complaint,

alleging conspiracy claims under 42 U.S.C. § § 1983, 1985 and 1986.

      The Court DIRECTS the Clerk of Court to mail applications for leave to

proceed in forms pauperis to Plaintiffs Alyshia Cook, Shaqueeta Terrell, and Quiana

Boyce, along with a copy of this Decision and Entry. Within 21 days from the date

of this Decision and Entry, those three Plaintiffs must either return those

completed applications or pay the filing fee. Failure to do so may result in the

dismissal of their claims.

      Within 45 days of the date of this Decision and Entry, Plaintiffs may seek

leave to file a Second Amended Complaint to cure the pleading deficiencies

discussed herein, but only if they can do so within the bounds of Fed. R. Civ. P.

11 . Plaintiffs must attach a copy of their proposed Second Amended Complaint to

any motion for leave to file. 9




9
   Plaintiffs are reminded that, because they are not attorneys and cannot
represent anyone other than themselves, they must all sign any document filed
with the Court.

                                          30
      No service of process shall be issued to any Defendant until the Court so

orders.




Date: April 28, 2021

                                      UNITED STATES DISTRICT JUDGE




                                        31
